Case: 09-10475     Document: 00511062019          Page: 1    Date Filed: 03/25/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 25, 2010
                                     No. 09-10475
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSEPH WILLIAM WOLFE,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:08-CR-62-1


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Following a jury trial, Joseph William Wolfe was convicted of possession
with intent to distribute 500 grams and more of a mixture and substance
containing methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii).
Wolfe appeals the district court’s denial of his pretrial motion to suppress. He
argues that his detention following the initially valid traffic stop was
unconstitutionally prolonged and that his consent to the search of his rental
vehicle was not valid.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10475    Document: 00511062019 Page: 2        Date Filed: 03/25/2010
                                 No. 09-10475

      We review findings of fact made by a district court on a motion to suppress
for clear error and the district court’s ultimate conclusions on Fourth
Amendment issues de novo, viewing the evidence in the light most favorable to
the prevailing party, in this case, the Government. United States v. Gonzalez,
328 F.3d 755, 758 (5th Cir. 2003). We evaluate the legality of a traffic stop and
a subsequent search under the familiar test of Terry v. Ohio, 392 U.S. 1 (1968).
United States v. Brigham, 382 F.3d 500, 506 (5th Cir. 2004) (en banc). Wolfe
contends that Trooper Dollar’s suspicions were not reasonable and that after the
decision was made to issue a warning, the continued detention was
unreasonable. Contrary to Wolfe’s assertion, Trooper Dollar had developed a
reasonable and objective suspicion that Wolfe was engaged in illegal activity.
At the time the computer checks came back clear, the emerging facts included
(1) the observation in plain view of the torch lighter and butane canisters inside
the vehicle and the large glass beaker in the trunk, items Trooper Dollar knew
through his experience and training to be associated with methamphetamine;
(2) the inconsistent statements of Wolfe and his passenger regarding the purpose
of their trip and whom they visited in Phoenix; (3) the one-way rental of the
vehicle; (4) the fact that Wolfe and his passenger were traveling from Phoenix,
a known hub city for drug distribution; (5) Wolfe’s increasing nervousness; and
(6) the contradictory statements of Wolfe and his passenger regarding possession
of the torch lighter. Trooper Dollar’s actions were justified as a graduated
response to emerging facts, were reasonable under the totality of the
circumstances, and did not unconstitutionally extend Wolfe’s detention. See
Brigham, 382 F.3d at 506-09.
      With regard to Wolfe’s consent to the search of the vehicle, we review the
district court’s finding that his consent was voluntary for clear error. See United
States v. Solis, 299 F.3d 420, 436 (5th Cir. 2002). The voluntariness inquiry
turns on the evaluation of six factors. United States v. Shabazz, 993 F.2d 431,
438 (5th Cir. 1993). With regard to Wolfe’s initial consent to the search, the

                                        2
      Case: 09-10475   Document: 00511062019 Page: 3      Date Filed: 03/25/2010
                                   No. 09-10475

district court found, inter alia, that Wolfe’s custodial status was minimal, there
was an absence of coercive police tactics, Wolfe had freely provided information
to Trooper Dollar, Wolfe’s subsequent withdrawal of consent evidenced his
awareness that consent could be withdrawn, and Wolfe had an advanced
education level; and that such factors weighed in favor of a finding that he
voluntarily gave his consent to the search. Because no single factor is dispositive
and because there were sufficient facts that together support the voluntariness
of Wolfe’s consent, there is no clear error. See Solis, 299 F.3d at 436 & n.21.
Similarly, with regard to Wolfe’s withdrawal of consent and subsequent
reinstatement of consent, the district court found that such reinstatement was
voluntary and not a product of coercion or threats given by Trooper Dollar.
Given that the balance of the factors tend to support the district court’s finding
of voluntariness of Wolfe’s reinstatement of consent, there is no clear error. See
id.
         AFFIRMED.




                                        3